DETAILED ACTION
Response to Amendment
Applicant's amendments filed February 23rd, 2022  have been entered. Claim 8 has been amended.
The Section 112, 2nd paragraph rejection made in the Office action mailed September 23rd, 2021 has been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections have been substantially maintained as recited below.

Response to Arguments
Applicant's arguments filed February 23rd, 2022 have been entered and have been fully considered but they are not persuasive.

Regarding Applicant’s arguments again Huang and Glejzer that the Examiner has not recognized the benefits of the invention.
The features as argued by Applicant (i.e. the core containing neither fiberglass nor a reinforcement layer; fibers having a length greater than 2 mm) are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Wood dust/flour/powder may not meet Applicant’s definition of fibers, but the Examiner interpreted the term “fiber” broadly, wherein it is any particulate matter. Furthermore, the make up of wood dust/particulate does not usually only contain micronized particles, unless it has been sieved.

Regarding only Glejzer, Applicant argues that Glejzer teaches structural materials based on xylene and that they are merely for an enrichment process for mortars or concrete.
It is unclear where Applicant is obtaining this information from. The panels are considered to be xylolite/xylolith based (not xylene based), which is an older term used for a building board comprising magnesia-based cement and wood filler as evidenced by Verth et al. (U.S. Patent No. 3,788,870) [col. 1, lines 14-20]. The acid enrichment is not stated to be for mortars or concrete (which are not even mentioned by the disclosure) for a portion of the waste magnesium oxide that is added into the magnesium oxide cement and wood aggregate mixture.
Lastly, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion/combination of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Proposed Examiner’s Amendment/Interview
The Examiner suggested to Applicant a proposed Examiner’s amendment to claim 1 based on the discovered references (such as those used in the rejections and those unapplied such as Baert et al. [WO 2018/234561 A1]) and Applicant’s arguments. However, during the examination of related application U.S. App. No. 16/951,002, the Examiner discovered relevant, new prior art and upon a reexamination of the specification and claim language, there became at least one or more new grounds of rejection that the Examiner felt were beyond the scope of the proposed Examiner’s amendment and that the at least one new ground(s) of rejection should be made part of the record. Any new ground(s) of rejection will be taking into consideration the suggested Examiner’s amendment.
The Examiner did not take this action lightly and greatly apologizes greatly for any confusion and/or frustration regarding this and is more than willing to work with Applicant to move prosecution forward. In accordance, this Office action will not be made final.

Maintained Rejections
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Pub. No. 2011/0070410 A1) (hereinafter “Huang”), optionally in view of Marksell et al. (U.S. Pub. No. 2018/0093448 A1) (hereinafter “Marksell) and/or Schacht et al. (WO 2020/161609 A1) (hereinafter “Schacht”) and Moriau et al. (EP 1026341 A2) (hereinafter “Moriau”), as applied to claim 13.
Regarding claims 1, 4-11, and 14-15, Huang teaches a board usable as a wall or floor panel [0012]  comprising a primary layer (core) comprising between a magnesite compound comprising magnesium oxide, magnesium chloride, and magnesium sulfate ranging between 37 and 47 wt%, carborundum ranging between 11 and 21 wt%, wood flour (natural lignocellulosic fibres) ranging between 31 and 41 wt%, and water ranging between 5 and 8 wt%, the primary layer comprising a unit weight ranging from 700~1500 kg/m3 [0011, 0026] and may or may not include a fiberglass mesh [0026] (constant density), wherein in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I. The primary layer additionally has a decorative surface layer bound to a surface [0028-0029] and a cushion (backing) layer bound to its opposing second surface [0030].
Further regarding claims 1 and 8, in the event that at least 30 or 35 wt% magnesium oxide is not taught by the magnesite compound as set forth above: Marksell teaches a magnesium oxide construction board, wherein at least 30 wt% magnesium oxide strengthens the board over using too little or too much magnesium oxide [0022].
Further regarding claims 1 and 11, in the event that the density range is not sufficiently specific to make obvious Applicant’s range: Schacht teaches a floor panel comprising a core, made of a magnesium oxide based cement (col. , having a density of more than 1000 kg/m3, preferably more than 1300 kg/m3, which increases the stability and resistance to compression [claims 1-2, pg. 2, lines 8-16; pg. 3, line 25 – pg. 4, line 9].
Regarding claims 12-13, the panel is not taught to have complementary coupling parts.
Schacht teaches the core comprises at its non-first and second surface sides a mechanical coupling means preferably comprising pre-tension such that the panels are pressed against adjacent panels, as set forth in EP 1 026 341 [pg. 1, lines 21-22 & pg. 7].
It would have been obvious to one of ordinary skill in the art at the time of invention to form mechanical coupling parts at the side edges of the core, preferably one comprising pretension. One of ordinary skill in the art would have been motivated to form a means of smooth installation [Schacht; pg. 1, lines 21-22 & pg. 7], preferably one that counteracts any gaps or drifting apart during installation or at later stages [Moriau; 0015-0016].

Claims 1, 4-7, & 9-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Glejzer et al. (RU 2014307 C1) (hereinafter “Glejzer”) OR, in the alternative, claims 1 & 4-11 are rejected under 35 U.S.C. 103 as obvious over Glejzer.
Regarding claims 1 and 4-11, Glejzer teaches a building part/product comprising a caustic magnesite (magnesium oxide) at 20-40 wt%, solution of magnesium chloride at 10-40 wt% (which would react to form the hydrate crystal of the prior art as recited in Glejzer), wood filler comprising wood particles at 30-60 wt%, wherein the wood particles comprise a size not greater than 6 mm, and waste of chemically enriched magnesite 5 to 20 wt%, wherein the density of the structures formed by extrusion pressing (inherently homogenously mixed/constant density) at 20 MPa is greater than those of the prior art in the range of 760-1100, with samples falling in the range of 1140-1460 kg/m3 [Tables 1-3], a specific example comprising MgO at 31 wt% (including both the MgO and MgO of the waste), wood filler at 55 wt%, and a density of 1330 kg/m3 [Tables 1-3], wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.
Further regarding claims 8 and 11, although a specific example is not given that comprises MgO in an amount greater than 35 wt% and having a density in the claimed range (claim 8) or greater than 30 wt% and having a density in the claimed range (claim 9), one of ordinary skill in the art would have been motivated to experiment with the materials as set forth within the entirety of their corresponding ranges.

Claims 2-3 are rejected under 35 U.S.C. 103 as obvious over Glejzer, as applied to claim 1 above, in view of Kamiya et al. (JP 08-229913 A) (hereinafter “Kamiya”) AND/OR Van Gilst (U.S. Pub. No. 2020/0223986 A1) (hereinafter “Van Gilst).
Regarding claims 2-3, Glejzer does not teach an average fiber length of greater than 2 mm.
Kamiya teaches an extruded cement building board [0002] comprising a low water absorption and high frost damage resistance [0004-0005], wherein fibers such as wood fibers [0012] may have any length but preferably comprise a length of 2 mm to 10 mm, which inherently comprises an average length greater than 2 mm and prima facie overlaps with 2-6 mm [0012].
	AND/OR
Van Gilst teaches a bio-based concrete mixture, wherein lignocellulosic fibers having a fiber length/size larger than 2 mm show a sharp, unexpected drop in moisture absorption capabilities [0017-0018, 0023].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a wood filler/particulate with an average fiber size greater than 2 mm and less than 6 mm. One of ordinary skill in the art would have used the upper boundary of Glejzer, while still using fibers of a preferable length in extrusion molding [Kamiya; 0012] and/or fibers having a lack in moisture absorption capabilities [Van Gilst; 0017-0018].

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Glejzer, as applied to claim 1 above, in view of Cauwenberge (EP 2060389 A1) (hereinafter “Cauwenberge”) OR Schacht et al. (WO 2020/161609 A1) (hereinafter “Schacht”), wherein claim 13 is optionally further in view of Moriau et al. (EP 1026341 A2) (hereinafter “Moriau”).
Regarding claims 12-15, Glejzer does not teach the building part to comprise a decorative layer attached to the upper surface or a backing layer attached to the lower surface or a coupling means at opposing side edges.
Cauwenberge teaches a laminate panel for flooring, wall, or ceiling systems comprising a core having a mixture of magnesium oxide, magnesium chloride, and water is between 60 and 95 w/v%, wherein the magnesium oxide is present in an amount between 25-50 wt%, specifically about 40 wt% [0002, 0004, 0014-0021], the core further comprising a decorative layer having a desired look [0009-0010] and a backing layer for dimensional stability [0013-0014], wherein the core profiled to represent a groove and tongue such that panels can be mutually interlocked in a co-acting connection that may be simple or more a complex “click” type [0004, 0006, 0017, 0043, 0045, Fig. 3], the core layer having a density of 0.9 to 1.4 g/cm3 (900 to 1400 kg/m3) [Table 2].
	OR
Schacht teaches a floor panel comprising a core, made of a magnesium oxide based cement (col. , having a density of more than 1000 kg/m3, preferably more than 1300 kg/m3, which increases the stability and resistance to compression [claims 1-2, pg. 2, lines 8-16; pg. 3, line 25 – pg. 4, line 9], wherein the extruded core comprises a decorative layer on its upper surface as is well-known in the art for forming a premium product [pg. 1, lines 7-10; pg. 2, lines 8-18] and a cork/foam bottom layer formed on the opposing bottom surface that muffles impact noise [pg. 5, line 27 – pg. 6, line 7] at its non-first and second surface sides a mechanical coupling means preferably comprising pre-tension such that the panels are pressed against adjacent panels, as set forth in EP 1 026 341 [pg. 1, lines 21-22 & pg. 7].
Regarding claims 14-15, it would have been obvious to one of ordinary skill in the art at the time of invention to form a magnesium oxide building part as a multilayer panel comprising a core with a density within the claimed range having an upper decorative layer on its upper surface and a lower backing layer formed at its lower surface. One of ordinary skill in the art would have been motivated to form an upper decorative layer having a desired appearance [Cauwenberge; 0009] OR as is well-known in the art and forms a premium product [Schacht; pg. 1, lines 7-10 & pg. 2, lines 8-18] and a lower backing layer for dimensional stability [Cauwenberge; 0013] OR for noise muffling purposes [Schacht; pg. 5, line 27 – pg. 6, line 7].
Regarding claims 12-13, it would have been obvious to one of ordinary skill in the art at the time of invention to form a magnesium oxide building part as a multilayer panel comprising a core with a density within the claimed range having opposing side edges with complementary coupling parts. One of ordinary skill in the art would have been motivated to form mutually interlocking panels [Cauwenberge; 0017] OR means of smooth installation [Schacht; pg. 1, lines 21-22 & pg. 7], wherein either of the above forms a pre-tensioned coupling means that counteracts any gaps or drifting apart during installation or at later stages and that counteraction being improved over already known snap/click couplings [Moriau; 0009 & 0015-0016].

New Rejections
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Glejzer, as applied to claim 1 above, in view of Elmendorf (U.S. Pub. No. 2,697,677).
Regarding claims 2-3, Glejzer teaches that the wood particles/filler/sawdust has a maximum size of 6 mm, but does not teach an average fiber length of greater than 2 mm.
Elmendorf teaches a non-porous wallboard comprising a binder, such as a magnesite-based cement (pg. 3, lines 10-16; pg. 5, lines 26-31) and wood strand mixture that is compressed under heat and pressure to form a substantially homogenous board, wherein the inclusion of wood strands long enough improved over sawdust and wood particles but not so long as to form a substantially non-uniform density (col. 3, lines 10-46).
It would have been obvious to one of ordinary skill in the art at the time of invention to use strand-like wood fibers over normally formed sawdust and other similar wood particulates. One of ordinary skill in the art would have been motivated to provide the strongest solid (dense) board using aligned/parallel fibers uniformly dispersed therein.
Regarding claim 3, while Elmendorf emphasizes strand-like wood shavings with a length of at least ½ inch but not greater than 6 inches (col. 4, lines 10-23), which is significantly outside than the claimed range, one of ordinary skill in the art would have been motivated to apply the lens of Elmendorf’s teachings to the desired range of Glejzer such that an average size of the wood fiber is closer to the maximum size of 6 mm would be considered.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Glejzer, as applied to claim 1 above, in view of Simmands et al. (“Characterization of Sawdust and Shavings in Pulp”) (hereinafter “Simmands”) OR Wang (“Value-added recycling of construction waste into eco-friendly cement bonded particleboards”) and optionally Guangwen et al. (CN 1099366 A) (hereinafter “Guangwen”).
Regarding claims 2-3, Glejzer teaches that the wood particles/filler/sawdust has a maximum size of 6 mm, but does not teach an average fiber length of greater than 2 mm.
Simmands provides a size distribution breakdown of sawdust created from the industrial pulverization of wood chips, wherein sawdust from pine chips, even excluding the non-existent to comparatively miniscule fractions retained on 2-mesh and between 2- and 4-mesh has an average length greater than 2 mm (1: 2.03; 2: 2.47; 3: 2.3) (Table 5).
	OR
Wang teaches the use of waste wood as reinforcement material for ordinary Portland cement (OPC) and also magnesia-based cements (MOC & MPC), wherein the lessons learned from incorporating coarse or both coarse and fine wood aggregates from the ordinary Portland cements are also used in the magnesium cements to form bodies with a density of 1.37 g/cm3 (1370 kg/m3) (pg. 89), wherein the coarse aggregates have a size between 2.36 to 5 mm and the fine aggregates have a size between 0.3 to 2.36 mm [pg. 50].
Furthermore, in relation to the combination of coarse and fine aggregates, Wang does not teach any sort of ratio: Guangwen teaches a magnesium oxide building board incorporating plant fibers, usable as panels in floors, walls, and ceilings, and comprising secondary processing steps of adding paint, covering in plastic, decorating with decorative paper or wood veneer [0022-0023], wherein plant fibers such as sawdust, wood shavings, and other ground wood/plant filler having a required size of 0.5 to 15 mm in length and a coarse to fine particle ratio of 3:1-5:1 [0010], which as applying the ratio to the minimum sizes of the coarse/fine fractions gives a minimum possible average aggregate size of 2.02 mm.
It would have been obvious to one of ordinary skill in the art at the time of invention to look to the art for known and usable conventional industrial sawdusts falling within the required size range OR using an environmentally beneficial recycled wood fiber material usable to reinforce MgO boards falling within the required size range limitations.

Claims 1 & 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (WO 2021/165769 A1) (hereinafter “Clement”).
Regarding claims 1 and 4-11, Clement teaches a decorative board comprising a magnesium-based core having first and second opposing surfaces connected by side edges, wherein at least one of one or more layers comprises a generally-defined MgO-based matrix (MOC/MOS) formed with MgO in an amount of 18-40 wt%, MgCl2 or MgSO4 in an amount of 25-50 wt% (pg. 3) and wood fibers in an amount of 65 to 95 vol% or at least 15 wt% up to 90 wt%, preferably 20-30 wt%, embedded in the MgO-based matrix (pg. 3, lines 19-24; pg. 12, line 22 – pg. 13 line 2; pg. 13, lines 15-16; & pg. 24, lines 4-6), and given an approximate density range of the different elements of the mixture (MOC/MOS 1600-1800 kg/m3; fiber 600-900 kg/m3), the combined board would have an estimated calculated combined prima facie obvious density range of 1300-1620 kg/m3 based on the percentages above, wherein the use of separate fibers such as cellulose fibers may increase the flexibility of the obtained board and have it be free of one or more reinforcing glass fiber fabrics (substantially homogeneous) (pg. 10, lines 23-25 & pg. 23, lines 22-26).
Regarding claims 12-13, the side edges comprise one or coupling parts wherein the coupling parts are required to resiliently deform upon coupling (pre-tension) (pg. 15, line 28 – pg. 16, line 23).
Regarding claims 14-15, the first surface of the board comprises a decorative overlay/top layer and the second surface of the board comprises an underlay/counterbalancing layer (pg. 18, line 28 – pg. 20, line 23).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Clement, as applied to claim 1 above, in view of Simmands et al. (“Characterization of Sawdust and Shavings in Pulp”) (hereinafter “Simmands”), OR Chen et al. (CN 102225569 A) (hereinafter “Chen”), OR Wang (“Value-added recycling of construction waste into eco-friendly cement bonded particleboards”) and optionally Guangwen et al. (CN 1099366 A) (hereinafter “Guangwen”).
Regarding claims 2-3, Clement teaches the cellulose content is chosen from a list consisting of wood dust, wood fibers, wood particles, bamboo particles, straw particles, and paper fibers, but no size distribution or average length of greater than 2 mm is taught.
Simmands provides a size distribution breakdown of sawdust created from the industrial pulverization of wood chips, wherein sawdust from pine chips has an average length greater than 2 mm (1: 2.05; 2: 2.7; 3: 2.6) and Douglas fir shavings are 3.1 mm or 1.9 mm (~2 mm) (Table 5).
	OR
Wang teaches the use of waste wood as reinforcement material for ordinary Portland cement (OPC) and also magnesia-based cements (MOC & MPC), wherein the lessons learned from incorporating coarse or both coarse and fine wood aggregates from the ordinary Portland cements are also used in the magnesium cements to form bodies with a density of 1.37 g/cm3 (1370 kg/m3) (pg. 89), wherein the coarse aggregates have a size between 2.36 to 5 mm and the fine aggregates have a size between 0.3 to 2.36 mm [pg. 50].
Furthermore, in relation to the combination of coarse and fine aggregates, Wang does not teach any sort of ratio: Guangwen teaches a magnesium oxide building board incorporating plant fibers, usable as panels in floors, walls, and ceilings, and comprising secondary processing steps of adding paint, covering in plastic, decorating with decorative paper or wood veneer [0022-0023], wherein plant fibers such as sawdust, wood shavings, and other ground wood/plant filler having a required size of 0.5 to 15 mm in length and a coarse to fine particle ratio of 3:1-5:1 [0010], which as applying the ratio to the minimum sizes of the coarse/fine fractions gives a minimum possible average aggregate size of 2.02 mm.
It would have been obvious to one of ordinary skill in the art at the time of invention to look to the art for known and usable conventional industrial wood particulate OR using an environmentally beneficial recycled wood fiber material usable to reinforce MgO boards.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lingg (WO 2021/123318 A1) (hereinafter “Lingg”), optionally in view of Clement et al. (WO 2021/165769 A1) (hereinafter “Clement”), wherein claim 13 is (further) in view of Moriau et al. (EP 1026341 A2) (hereinafter “Moriau”).
Regarding claims 1, 4-11, and 15, Lingg teaches a panel for constructing a floor or wall comprising a support element (core layer) having a first and second opposing surfaces connected by side edges , wherein the support element comprising a mineral binder of magnesium oxide by weight in a range of 10 to 50%, preferably 25% to 35%, magnesium chloride in a range of 5 to 15%, preferably 5 to 10%, and water (inherently forming hydrated MgO and MgO-complex crystals) (claims 1 and 5; pg. 5, lines 11-20) and natural particles such as wood fibers (claims 12-17) in an amount of 1 to 60 wt%, preferably 2 to 40 wt% (pg. 15, lines 31-35), wherein the balance amount of cellulose material in regard to the preferred ranges as recited above would give 35-60 wt%, the support element comprising a solid, single material (monolayer/homogeneous density) (claims 30 & 33 & pg. 14, lines 18-25) formed upon compression of the mineral binder and cellulosic/wood fibers (pg. 7, line 10 – pg. 9, line 19) to define a density range of preferably at least 1300 kg/m3, wherein an example range is 1250-1400 kg/m3 (pg. 14, lines 19-29), and a decorative top layer attached to the first surface, the decorative top layer comprising a stone/ceramic/glass or polymer top layer and may also include a polymer adhesive or impregnated wood intermediate layer (pg. 3, lines 3-7; pg. 19 – pg. 27, line 10).
Regarding claims 2-3, at least a portion of the natural fibers comprise an average length in a prima facie overlapping range smaller than 10 mm (pg. 16, lines 13-16).
Regarding claims 12-13, the side edges of the support element comprise an integrally formed coupling means (pg. 11, line 24 – pg. 14, line 4), such as a click system (col. 3, lines 15-21).
In the event that none of the disclosed coupling means comprise a pretension: Moriau teaches a floor covering such that a tension force is exerted between them biasing them toward one another (abstract) and improved over snap/click systems [0009].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a coupling means having pretension. One of ordinary skill in the art would have been motivated to guarantee an overall optimum counteraction against the development of gaps, even under repeated expansion and contraction [0009, 0012-0017].
Regarding claim 14, the panel may comprise backing layer on the second/lower surface (pg. 16, lines 7-11).

Claims 1 & 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte (WO 2020/259736 A1) (hereinafter “WO Schulte”), optionally in view of Clement et al. (WO 2021/165769 A1) (hereinafter “Clement”) and/or Marskell (U.S. Pub. No. 2018/0093448 A1) (hereinafter “Marskell”), wherein claim 13 is (further) in view of Moriau et al. (EP 1026341 A2) (hereinafter “Moriau”).
Regarding claims 1 and 4-15, WO Schulte teaches a compressed carrier plate comprising a homogeneously distributed mix of at least 65 wt% wood or plant material such as chips, fibers, and/or powder and at least 5 wt% MgO (max 35 wt%)  [0012-0014], and optionally including magnesium chloride [0019], wherein a density of the carrier plate is between 700 and 1800 kg/m3, particularly 900-1400 kg/m3 [0030], wherein a wear layer applied to the first surface of the carrier plate, such as one comprising an impregnated paper [0023-0027, 0051] and on an opposing second surface joined by side edges a counter-pull layer is provided, such as one comprising an impregnated fleece/fabric [0038].
Furthermore, while an embedded stabilization layer can be used (non-homogeneous) [0029], Clement teaches a decorative board comprising a magnesium-based core, wherein at least one of one or more layers comprises wood fibers 65 to 95 vol% (~30-90 wt%), preferably 20-30 wt%, embedded in an MgO-based matrix (pg. 3, lines 19-24; pg. 12, line 22 – pg. 13 line 2; pg. 13, lines 15-16; & pg. 24, lines 4-6), and given the density of the different portions (MOC/MOS 1600-1800 kg/m3; fiber 600-900 kg/m3) of the combined board would have a preferred calculated combined prima facie obvious density range of 1300-1620 kg/m3, wherein the use of separate fibers such as cellulose fibers may increase the flexibility of the obtained board and have it be free of one or more reinforcing glass fiber fabrics (pg. 10, lines 23-25 & pg. 23, lines 22-26).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a board not having reinforcing (glass) fabrics/layers embedded therein. One of ordinary skill in the art would have been motivated to provide a more flexible board free from potential weakness (pg. 10, lines 23-25 & pg. 23, lines 22-26).
Further regarding claim 8, in the event that the disclosed range of MgO is not considered prima facie obvious for the claimed range:
Marskell teaches a construction board such as a wallboard having a high density and strength, comprising a core comprising at least about 30 wt% magnesium oxide but not more than 60 wt%, wherein the given range provides an optimum balance between structural stability and strength.
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to reconsider the balance of the strength imparted by the magnesium oxide with the benefits provided by maximizing wood content [0014].
Regarding claims 12-13, the core side edges comprise a coupling means, such as a tongue and groove click system [0003, 0036, 0064].
In the event that none of the disclosed coupling means comprise a pretension: Moriau teaches a floor covering such that a tension force is exerted between them biasing them toward one another (abstract) and improved over snap/click systems [0009].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a coupling means having pretension. One of ordinary skill in the art would have been motivated to guarantee an overall optimum counteraction against the development of gaps, even under repeated expansion and contraction [0009, 0012-0017].

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte, and optionally Clement, as applied to claim 1 above, (further) in view of Simmands et al. (“Characterization of Sawdust and Shavings in Pulp”) (hereinafter “Simmands”) OR Wang (“Value-added recycling of construction waste into eco-friendly cement bonded particleboards”) and optionally Guangwen et al. (CN 1099366 A) (hereinafter “Guangwen”).
Regarding claims 2-3, WO Schulte discloses the wood and/or plant particles to be in the form of chips, fibers, and/or powder, preferably the first two [0013-0014], but no specific size distribution or average length of greater than 2 mm is taught.
Simmands provides a size distribution breakdown of sawdust created from the industrial pulverization of wood chips, wherein sawdust from pine chips has an average length greater than 2 mm (1: 2.05; 2: 2.7; 3: 2.6) and Douglas fir shavings are 3.1 mm or 1.9 mm (~2 mm) (Table 5).
	OR
Wang teaches the use of waste wood as reinforcement material for ordinary Portland cement (OPC) and also magnesia-based cements (MOC & MPC), wherein the lessons learned from incorporating coarse or both coarse and fine wood aggregates from the ordinary Portland cements are also used in the magnesium cements to form bodies with a density of 1.37 g/cm3 (1370 kg/m3) (pg. 89), wherein the coarse aggregates have a size between 2.36 to 5 mm and the fine aggregates have a size between 0.3 to 2.36 mm [pg. 50].
Furthermore, in relation to the combination of coarse and fine aggregates, Wang does not teach any sort of ratio: Guangwen teaches a magnesium oxide building board incorporating plant fibers, usable as panels in floors, walls, and ceilings, and comprising secondary processing steps of adding paint, covering in plastic, decorating with decorative paper or wood veneer [0022-0023], wherein plant fibers such as sawdust, wood shavings, and other ground wood/plant filler having a required size of 0.5 to 15 mm in length and a coarse to fine particle ratio of 3:1-5:1 [0010], which as applying the ratio to the minimum sizes of the coarse/fine fractions gives a minimum possible average aggregate size of 2.02 mm.
It would have been obvious to one of ordinary skill in the art at the time of invention to look to the art for known and usable conventional industrial wood particulate OR using an environmentally beneficial recycled, renewable wood fiber material usable to reinforce MgO boards.

Claims 1 & 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Broeker et al. (DE 2451667 A1) (hereinafter “Broeker”) in view of Clarke (U.S. Patent No. 3,245,867) (hereinafter “Clarke”) and optionally Cauwenberge (EP 2060389 A1) (hereinafter “Cauwenberge”) OR Boo (U.S. Pub. No. 2021/0355688 A1) (hereinafter “Boo”).
Regarding claims 1 and 4-11, Broeker teaches a building board/panel/plate inherently having first and second opposing surfaces joined by side edges, improved over resin and cement based binders [0001-0005], the board comprising a mixture of magnesia (MgO) and magnesium sulfate or chloride mixed with chips from lignocellulosic material having enough water (inherently forming hydrates like MgOH and chloride crystal complexes) such that the mixture is spreadable and then pressed at a pressure of 0.7 to 10 N/mm2 (MPa) (homogeneous density) [0006-0009], wherein an example comprises 800 g of pine shavings/chips (~27 wt%), 1200 g of MgO (~40 wt%), 127.5 g of MgSO4 (150 g/L of 850 mL of H2O) (~5 wt%), wherein a third example comprises ~37 wt% wood parts and ~37 wt% MgO [0010-0012].
However, Broeker demonstrates examples 1-3 and being formed to have densities of 1000-1100 kg/m3 and formed at pressures of 1.6-1.7 N/mm2 [0010-0012]. While an overall forming pressure range of 0.7 to 10 N/mm2 (MPa) is taught [0007], a board density falling within the claimed range are not taught.
Clarke teaches a mixture of magnesium oxide, magnesium chloride/sulfate, and wood particles which are pressed, wherein for higher desired densities a higher initial pressure is employed (col. 3, lines 29-39).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to form densities higher than 1100 kg/m3 using the same mixtures as set forth above and using the entire range of pressures (greater than 1.6-1.7 MPa) as desired/required.
In the event that the claimed  range(s) are not motivated:
Cauwenberge teaches a magnesium oxide board as being usable as a floor, wall, or ceiling panel [0001, 0017], the board comprising a core layer between a decorative surface layer and a backing (balance) layer [0002-0004], wherein the density of a core layer is 0.9 to 1.4 g/cm3 (900-1400 kg/m3) [Table 2].
	OR
Boo teaches a mineral-based core panel which may be a building panel such as a floor, wall, or ceiling panel [0097], wherein the mineral-based core is preferably magnesium oxide [0024, 0028, 0107, 0180], wherein the core has a density of between 1000 and 2000 kg/m3, preferably between 1200 kg/m3 and 1700 kg/m3, wherein a larger density may provide a larger rigidity to the core [0039].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a core board density within or near the claimed range. One of ordinary skill in the art would have been motivated to look to the art for beneficial density ranges to target with the given forming pressure range.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Broeker in view of Clarke and optionally Cauwenberge or Boo, as applied to claim 1 above, further in view of Simmands et al. (“Characterization of Sawdust and Shavings in Pulp”) (hereinafter “Simmands”), OR Chen et al. (CN 102225569 A) (hereinafter “Chen”), OR Wang (“Value-added recycling of construction waste into eco-friendly cement bonded particleboards”) and optionally Guangwen et al. (CN 1099366 A) (hereinafter “Guangwen”).
Broeker teaches an example as containing pine or spruce chips/shavings (different translations provide different interpretations).
Simmands provides a size distribution breakdown of sawdust particles/shavings created from the industrial pulverization of wood chips, wherein sawdust from pine chips has an average length greater than 2 mm (1: 2.05; 2: 2.7; 3: 2.6) and Douglas fir shavings are 3.1 mm or 1.9 mm (~2 mm) (Table 5).
	OR
Chen teaches a high-strength inorganic binder-based board having instead of (or in addition to) conventional wood shavings, wherein hemp chips are crushed to provide shavings or processed to provide fibers to be embedded in the inorganic cement binder, wherein the hemp wood shavings have a length 3.0-5.0 mm [Ex. 2 & 7, 0031, 0041], and having equivalent or improved strength over identical examples having finer shavings (Table 1) wherein the conventional wood shavings would have the same specifications [0024] and the highly separated fibers have a length of 2.0-5.0 mm [Ex. 4 & 9, 0021, 0035] providing an even greater benefit to the strength.
	OR
Wang teaches the use of waste wood as reinforcement material for ordinary Portland cement (OPC) and also magnesia-based cements (MOC & MPC), wherein the lessons learned from incorporating coarse or both coarse and fine wood aggregates from the ordinary Portland cements are also used in the magnesium cements to form bodies with a density of 1.37 g/cm3 (1370 kg/m3) (pg. 89), wherein the coarse aggregates have a size between 2.36 to 5 mm and the fine aggregates have a size between 0.3 to 2.36 mm [pg. 50].
Furthermore, in relation to the combination of coarse and fine aggregates, Wang does not teach any sort of ratio: Guangwen teaches a magnesium oxide building board incorporating plant fibers, usable as panels in floors, walls, and ceilings, and comprising secondary processing steps of adding paint, covering in plastic, decorating with decorative paper or wood veneer [0022-0023], wherein plant fibers such as sawdust, wood shavings, and other ground wood/plant filler having a required size of 0.5 to 15 mm in length and a coarse to fine particle ratio of 3:1-5:1 [0010], which as applying the ratio to the minimum sizes of the coarse/fine fractions gives a minimum possible average aggregate size of 2.02 mm.
It would have been obvious to one of ordinary skill in the art at the time of invention to look to the art for known and usable conventional industrial wood particulate OR using longer shavings and/or fibers to provide a board of equivalent strength without fine particle processing OR using an environmentally beneficial recycled, renewable wood fiber material usable to reinforce MgO boards.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Broeker in view of Clarke, as applied to claim 1 above, further in view of Guangwen et al. (CN 1099366 A) (hereinafter “Guangwen”) and, as applied to claims 12-13 & 15 Cauwenberge (EP 2060389 A1) (hereinafter “Cauwenberge”), wherein claim 13 is further in view of Moriau et al. (EP 1026341 A2) (hereinafter “Moriau”), OR Boo (U.S. Pub. No. 2021/0355688 A1) (hereinafter “Boo”).
Regarding claims 12-15, Broeker teaches a general magnesium oxide building board/plate but does not teach any additional layers or particular uses therefore.
Guangwen teaches a magnesium oxychloride cement usable as a building material such as wall, ceiling, or floor panel [0022-0023], wherein the magnesium oxide is mixed with a plant fiber, such as wood shavings, comprising a length of 0.5 to 15 mm [0010], wherein the board has many good/beneficial properties and may under secondary processing such as being painted or covered in plastic (thermoplastic/thermoset) and/or decorated with decorative paper or thin wood veneer [0022].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a decorative top layer as claimed. One of ordinary skill in the art would have been motivated to adapt a magnesium oxide based board for decorative purposes when used as a building material [0022].
Further regarding claims 12-13 and 15, Guangwen does not teach a backing layer on the second surface OR a coupling mechanism in the side edges.
Cauwenberge teaches a magnesium oxide board as being usable as a floor, wall, or ceiling panel [0001, 0017], the board comprising a core layer between a decorative surface layer and a backing (balance) layer [0002-0004], wherein the decorative layer as comprising a plastic foil or being a melamine impregnated fibrous material and a backing layer comprising plastic or paper or wood also being impregnated [0009-0013, 0050], and the integral coupling means on the side edges of the core are formed as a tongue and groove, click type system [0004, 0006], wherein Moriau teaches a floor covering such that a tension force is exerted between them biasing them toward one another (abstract) and improved over snap/click systems [0009].
	OR
Boo teaches a mineral-based core panel which may be a building panel such as a floor, wall, or ceiling panel [0097], wherein the mineral-based core is preferably magnesium oxide [0024, 0028, 0107, 0180], wherein an upper layer may comprise a polymer based layer or impregnated paper/wood layer [0060-0063] and a lower layer may comprise a backing layer that impacts balancing properties and/or the stability of the panel [0043] and may comprise a polymer-based layer and/or impregnated paper/wood layer [0049-0050], wherein the coupling systems may be flexible (pre-tensioned) without it being required [0136].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to provide a coupling system to provide a known and/or improved system for connecting adjacent decorative magnesium oxide core building boards.
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to provide a backing layer that either lends dimensional stability to the panel [Cauwenberge, 0013] OR impacts balancing properties and/or stability [Boo, 0043].

Claims 1 & 4-11 are rejected under 35 U.S.C. 103 as being unpatentable Leonov et al. (SU 1143725 A1) (hereinafter “Leonov”) in view of Clarke (U.S. Patent No. 3,245,867) (hereinafter “Clarke”) and optionally Cauwenberge (EP 2060389 A1) (hereinafter “Cauwenberge”) OR Boo (U.S. Pub. No. 2021/0355688 A1) (hereinafter “Boo”).

Regarding claims 1 and 4-11, Leonov teaches a building board inherently having opposing first and second surfaces connected by side edges as comprising a high density (over 1050 kg/m3) comprising a mixture of wood chips/shavings (different translations provide different interpretations), magnesia (MgO), and magnesium chloride in a weight ratio of 100:80:70 (MgO: 32%; MgCl2: 28%; wood shavings/chips: 40%) and pressed to a thickness of 12 mm and a density from 1050-1100 kg/m3 at an initial pressure of 3-4.5 MPa (Table 3).
However, Leonov teaches a board density at a range of initial pressures from 2 to 5 MPa, wherein the density increases in a corresponding relationship with an increasing pressure [Table 3] at a steadily decreasing ratio (830/2.0 > 1112/5.0) demonstrating a substantially logarithmic relationship, a board density falling within the claimed range are not taught. This data was graphed and the equation: y (kg/m3) = ln(MPa) + 652.01 was matched and estimated to have an R2 value of 0.95.
Clarke teaches a mixture of magnesium oxide, magnesium chloride/sulfate, and wood particles which are pressed, wherein for higher desired densities a higher initial pressure is employed (col. 3, lines 29-39).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to try forming densities higher than 1100 kg/m3, wherein an estimated extrapolated density value within the claimed range that would be well within the scope of the prior art.
In the event that the claimed density range(s) are not motivated:
Cauwenberge teaches a magnesium oxide board as being usable as a floor, wall, or ceiling panel [0001, 0017], the board comprising a core layer between a decorative surface layer and a backing (balance) layer [0002-0004], wherein the density of a core layer is 0.9 to 1.4 g/cm3 (900-1400 kg/m3) [Table 2].
	OR
Boo teaches a mineral-based core panel which may be a building panel such as a floor, wall, or ceiling panel [0097], wherein the mineral-based core is preferably magnesium oxide [0024, 0028, 0107, 0180], wherein the core has a density of between 1000 and 2000 kg/m3, preferably between 1200 kg/m3 and 1700 kg/m3, wherein a larger density may provide a larger rigidity to the core [0039].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a core board density within or near the claimed range, wherein an initial estimated pressure is in a range from about 2.3 to 11.9 MPa (Cauwenberge) or about 6.1 MPa to 32.1 MPa (Boo). One of ordinary skill in the art would have been motivated to look to the art for beneficial density ranges to target with an estimated forming pressure range.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Leonov in view of Clarke and optionally Cauwenberge or Boo, as applied to claim 1 above, further in view of Simmands et al. (“Characterization of Sawdust and Shavings in Pulp”) (hereinafter “Simmands”), OR Chen et al. (CN 102225569 A) (hereinafter “Chen”), OR Wang (“Value-added recycling of construction waste into eco-friendly cement bonded particleboards”) and optionally Guangwen et al. (CN 1099366 A) (hereinafter “Guangwen”).
Leonov teaches an example as containing wood chips/shavings (different translations provide different interpretations).
Simmands provides a size distribution breakdown of sawdust particles/shavings created from the industrial pulverization of wood chips, wherein sawdust from pine chips has an average length greater than 2 mm (1: 2.05; 2: 2.7; 3: 2.6) and Douglas fir shavings are 3.1 mm or 1.9 mm (~2 mm) (Table 5).
	OR
Chen teaches a high-strength inorganic binder-based board having instead of (or in addition to) conventional wood shavings, wherein hemp chips are crushed to provide shavings or processed to provide fibers to be embedded in the inorganic cement binder, wherein the hemp wood shavings have a length 3.0-5.0 mm [Ex. 2 & 7, 0031, 0041], and having equivalent or improved strength over identical examples having finer shavings (Table 1) wherein the conventional wood shavings would have the same specifications [0024] and the highly separated fibers have a length of 2.0-5.0 mm [Ex. 4 & 9, 0021, 0035] providing an even greater benefit to the strength.
	OR
Wang teaches the use of waste wood as reinforcement material for ordinary Portland cement (OPC) and also magnesia-based cements (MOC & MPC), wherein the lessons learned from incorporating coarse or both coarse and fine wood aggregates from the ordinary Portland cements are also used in the magnesium cements to form bodies with a density of 1.37 g/cm3 (1370 kg/m3) (pg. 89), wherein the coarse aggregates have a size between 2.36 to 5 mm and the fine aggregates have a size between 0.3 to 2.36 mm [pg. 50].
Furthermore, in relation to the combination of coarse and fine aggregates, Wang does not teach any sort of ratio: Guangwen teaches a magnesium oxide building board incorporating plant fibers, usable as panels in floors, walls, and ceilings, and comprising secondary processing steps of adding paint, covering in plastic, decorating with decorative paper or wood veneer [0022-0023], wherein plant fibers such as sawdust, wood shavings, and other ground wood/plant filler having a required size of 0.5 to 15 mm in length and a coarse to fine particle ratio of 3:1-5:1 [0010], which as applying the ratio to the minimum sizes of the coarse/fine fractions gives a minimum possible average aggregate size of 2.02 mm.
It would have been obvious to one of ordinary skill in the art at the time of invention to look to the art for known and usable conventional industrial wood particulate OR using longer shavings and/or fibers to provide a board of equivalent strength without fine particle processing OR using an environmentally beneficial recycled, renewable wood fiber material usable to reinforce MgO boards.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leonov in view of at least Clarke, as applied to claim 1 above, further in view of Guangwen et al. (CN 1099366 A) (hereinafter “Guangwen”) and, as applied to claims 12-13 & 15 Cauwenberge (EP 2060389 A1) (hereinafter “Cauwenberge”) OR Boo (U.S. Pub. No. 2021/0355688 A1) (hereinafter “Boo”).
Regarding claims 12-15, Leonov teaches a general magnesium oxide building board/plate but does not teach any additional layers or particular uses therefore.
Guangwen teaches a magnesium oxychloride cement usable as a building material such as wall, ceiling, or floor panel [0022-0023], wherein the magnesium oxide is mixed with a plant fiber, such as wood shavings, comprising a length of 0.5 to 15 mm [0010], wherein the board has many good/beneficial properties and may under secondary processing such as being painted or covered in plastic (thermoplastic/thermoset) and/or decorated with decorative paper or thin wood veneer [0022].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a decorative top layer as claimed. One of ordinary skill in the art would have been motivated to adapt a magnesium oxide based board for decorative purposes when used as a building material [0022].
Further regarding claims 12-13 and 15, Guangwen does not teach a backing layer on the second surface OR a coupling mechanism in the side edges.
Cauwenberge teaches a magnesium oxide board as being usable as a floor, wall, or ceiling panel [0001, 0017], the board comprising a core layer between a decorative surface layer and a backing (balance) layer [0002-0004], wherein the decorative layer as comprising a plastic foil or being a melamine impregnated fibrous material and a backing layer comprising plastic or paper or wood also being impregnated [0009-0013, 0050], and the integral coupling means on the side edges of the core are formed as a tongue and groove, click type system [0004, 0006], wherein Moriau teaches a floor covering such that a tension force is exerted between them biasing them toward one another (abstract) and improved over snap/click systems [0009].
	OR
Boo teaches a mineral-based core panel which may be a building panel such as a floor, wall, or ceiling panel [0097], wherein the mineral-based core is preferably magnesium oxide [0024, 0028, 0107, 0180], wherein an upper layer may comprise a polymer based layer or impregnated paper/wood layer [0060-0063] and a lower layer may comprise a backing layer that impacts balancing properties and/or the stability of the panel [0043] and may comprise a polymer-based layer and/or impregnated paper/wood layer [0049-0050], wherein the coupling systems may be flexible (pre-tensioned) without it being required [0136].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to provide a coupling system to provide a known and/or improved system for connecting adjacent decorative magnesium oxide core building boards.
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to provide a backing layer that either lends dimensional stability to the panel [Cauwenberge, 0013] OR impacts balancing properties and/or stability [Boo, 0043].

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 5th, 2022